Citation Nr: 0909916	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1952 to 
September 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

This claim was previously remanded by the Board in June 2007.


FINDING OF FACT

Multiple joint arthritis was not present during, or within a 
year after service, and the currently claimed multiple joint 
arthritis did not develop as a result of any incident during 
service.  


CONCLUSION OF LAW

Multiple joint arthritis was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The 
notice requirements with respect to the Veteran's service 
connection claim were accomplished in a December 2004 letter 
to the Veteran, which was provided before the adjudication of 
his claim.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's service and VA treatment records 
have been obtained, and the Veteran had not indicated there 
are any private treatment medical records the VA should 
obtain.  The Veteran has not requested a hearing with respect 
to his claim and the Board does not have notice of any 
additional relevant evidence which is available but not of 
record.  Additionally, the AMC/RO has fully complied with the 
June 2007 Board remand.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim, and no 
further assistance to the Veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service then the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A September 1954 medical examination (conducted the month the 
Veteran separated from service), notes a pes planus 
abnormality; however, the Veteran's upper extremities, feet, 
lower extremities, spine and other musculosketal system were 
noted as normal.  At the time, the examiner specifically 
noted that the Veteran had no hospitalizations in service, 
and had no complaints of a medical nature at the time.  
Essentially, the Veteran's service treatment records do not 
contain any references to any arthritic condition or 
disorder.  

The first evidence of any arthritic disorder appears many 
years after the Veteran's separation from service.  At a 
November 1992 VA podiatry consultation, there was a diagnosis 
of degenerative joint disease of the right knee.  
Additionally, an August 1998 VA radiology report documents 
mild degenerative changes associated with the Veteran's feet 
and ankles.  There are numerous other treatment records 
documenting the Veteran's treatment for multiple joint 
arthritis, but none relate his diagnosis to his military 
service.  

In connection with his service connection claim, the Veteran 
appeared at an October 2007 VA examination.  Initially, the 
examiner reviewed the assembled medical evidence, performed a 
physical examination of the Veteran, and took appropriate x-
rays.  Ultimately, the examiner diagnosed bilateral 
degenerative changes in the Veteran's hands and feet.  The 
examiner further opined that it was "less likely as not 
(less than 50/50 probability)" that the Veteran's arthritis 
was related to, or aggravated by, his military service, and 
specifically stated the Veteran's "arthritis is due to 
aging."  

Although the Veteran contends he experienced various aches in 
service and these aches are related to his current diagnosis 
with arthritis, this is contradicted by his service treatment 
records, more specifically his September 1954 medical 
examination.  During this examination, a disorder associated 
with the Veteran's feet was noted, but no other complaints of 
pain were noted.  Any claim of having continuous pain since 
his separation is contracted by the complete lack of any 
medical evidence for many years (38+) after service, and this 
factor weighs against the Veteran's claim.  See Maxon v. 
West, 12 Vet. App. 453 (1999), aff'd 230 F3d 1330 (Fed. Cir. 
2000).  Moreover, a VA examiner considered the Veteran's 
account of his disorder and the assembled medical evidence 
and concluded that the Veteran's disorder was not related to 
service.  

Extremely probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this case, the service treatment 
records are silent for any arthritic condition.  There is 
likewise an absence of any record of medical treatment for 
any arthritic condition for a period of more than 38 years 
after service, and a relevant medical opinion finds any 
current diagnosis of arthritis is not related to service.  As 
this most probative evidence contradicts any assertion of a 
chronic disability since 1954, or that any current arthritis 
is related to service, the greater weight of the evidence is 
against the claim for service connection.  That being so, a 
basis upon which to establish service connection has not been 
established, and the appeal is denied.  




ORDER

Service connection for arthritis of multiple joints is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veteran s Law Judge, Board of Veteran s' Appeals




 Department of Veteran s Affairs


